Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2008/0240954 to Morozumi et al (Morozumi).
In Reference to Claim 1
Morozumi discloses a compressor compressing a refrigerant including hydrocarbon fluoride prone to disproportionation, the compressor comprising: a casing (Fig. 1, 1); a compression mechanism housed in 

    PNG
    media_image1.png
    681
    598
    media_image1.png
    Greyscale


Morozumi discloses the end edge portion is provided at each of an upper end and a lower end of the bearing portion as the two elastic bearing portions (Fig. 4, annotated by the examiner), each elastic bearing portion being  formed to be elastic due to thin structure in that an outer diameter of the elastic bearing portion is smaller than that of a main body portion except for the end edge portion, and the heat generation BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/MH/vdApplication No.: 16/480,223Docket No.: 4633-0696PUS1 Reply to Office Action of October 04, 2021Page 3 of 8 suppression portion is made of the elastic bearing portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morozumi in view of WO2010/042781 to Nappa.
In Reference to Claim 8
Morozumi discloses the compressor.
Morozumi does not teach the working media.
Nappa teaches the refrigerant is HFO-1123 (Abstract)
It would have been obvious to one with ordinary skill in the art at the time of the invention to incorporate teachings from Nappa.  Doing so, would result in HFO-1123 being used as refrigerant in the system of Morozumi, since both invention of Morozumi and Nappa are for regregeration cycles, and Nappa provides a working media with a predictable result of success.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
The argument on Page 5 is true.  However, it is based on the amended claim and the argument is moot in terms of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2014/0227116 to Kanayama et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/2/2022